ORDER
PER CURIAM:
*542Jack Jay Moser, appearing pro se, petitions this Court for a writ of habeas corpus, alleging that he has been taken into custody and lodged in the county jail of Cascade County under a warrant of apprehension issued on an affidavit of insanity and has not been taken before the court for examination.
By reason of facts determined by our investigation we have ascertained that the applicant was admitted to the State Hospital at Warm Springs, Montana, on June 22, 1973, under a voluntary commitment. Such action on the part of the applicant makes his petition here moot and we therefore order it dismissed.